     Case 3:18-cv-00467-LRH-WGC Document 9 Filed 12/12/18 Page 1 of 2




 1   Katherine F. Parks, Esq. - State Bar No. 6227
     Thorndal Armstrong Delk Balkenbush & Eisinger
 2
     6590 S. McCarran Blvd., Suite B
 3   Reno, Nevada 89509
     (775) 786-2882
 4   kfp@thorndal.com
     Attorneys for Defendant
 5
     LYON COUNTY
 6
 7
 8
 9                              UNITED STATES DISTRICT COURT
10                                     DISTRICT OF NEVADA
11
      SEAN LAUGHLIN,
12                                                          CASE NO. 3:18-cv-00467-LRH-WGC
                                         Plaintiff,
13
      vs.
14                                                          STIPULATION AND ORDER
      LYON COUNTY, NYE COUNTY and DOES                      SCHEDULING SETTLEMENT
15                                                          CONFERENCE
      1-10,
16
17                                      Defendants.
18
19            COMES NOW PLAINTIFF, SEAN LAUGHLIN, and Defendants, LYON COUNTY,
20   NYE COUNTY, and DEPUTY MURPHY, by and through their respective attorneys, and
21   stipulate and agree to the scheduling of a settlement conference to be conducted by Magistrate
22   Judge Robert McQuaid on February 7, 2018, at 9:00 a.m.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///



                                                      -1-
     Case 3:18-cv-00467-LRH-WGC Document 9 Filed 12/12/18 Page 2 of 2




 1          The parties further stipulate and agree, and the Court so orders, that this matter shall be
 2   stayed pending the conclusion of the settlement conference of February 7, 2018. If the matter
 3   does not resolve at the settlement conference, Plaintiff will have sixty (60) days to serve the first
 4   Amended Complaint.
 5
      DATED: this 12th day of December, 2018             DATED: this 12th day of December, 2018
 6
      LAW OFFICES OF TERRI KEYSER-COOPER                 ERICKSON THORPE& SWAINSTON, LTD.
 7
      By: /s / Terri Keyser-Cooper                       By: / s / Brent Ryman
 8
         Terri Keyser-Cooper                                Brent Ryman, Esq.
 9       3590 Barrymore Drive                               99 W. Arroyo Street
         Reno, Nevada 89512                                 PO Box 3559
10                                                          Reno, Nevada 89505
11    DATED: this 12th day of December, 2018                Attorney for Defendant
                                                            Nye County
12    By: / s / Donald W. Cook
         Donald W. Cook, Esq.
13       3435 Wilshire Blvd., Suite 2910
14       Los Angeles, CA 90010
         Attorneys for Plaintiff
15
      DATED this 12th day of December, 2018.
16
17    THORNDAL ARMSTRONG
      DELK BALKENBUSH & EISINGER
18
      By: / s / Katherine F. Parks
19
         Katherine F. Parks, Esq.
20       6590 S. McCarran Blvd., Suite B
         Reno, Nevada 89509
21       (775) 786-2882
         kfp@thorndal.com
22
         Attorneys for Defendant
23       Lyon County

24                                                 ORDER
25
            IT IS SO ORDERED.
26
                    December 13,
            DATED: _____________________, 2018.
27
28                                                  ___________________________________
                                                    UNITED STATES MAGISTRATE JUDGE


                                                     -2-
